Citation Nr: 1139686	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant had service in the Philippine Army from December 16, 1941 to July 3, 1946.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the RO in Manila, the Republic of the Philippines.

The Board acknowledges that, in the document received at the RO in March 2009, the appellant referred to a "Motion for Reconsideration."  This was in apparent response to a February 2008 Board decision denying legal entitlement to VA benefits in regard to a claim for VA compensation based on service-connected disability.  While a motion for reconsideration of a Board decision may be filed at any time, VA regulations provide instructions for filing such a motion, including the specific address to which such motions "must" be mailed.  See 38 C.F.R. § 20.1001 (b) (2011).  As the appellant's purported motion was sent to the RO, and not to the Board at the specified address, it is not in compliance with governing regulations, and is not deemed a valid motion for reconsideration of the February 2008 Board decision.  Should the appellant still wish to file such a motion, he may do so by following the procedure set out under 38 C.F.R. § 20.1001.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2.  The appellant had no recognized service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, to qualify for a one-time payment from the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The claim for a one-time payment from the Filipino Veterans Equity Compensation Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, there is no dispute as to the pertinent facts, such as the appellant's name or service number.  Pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  Here, the RO has submitted all pertinent documents for verification to the National Personnel Records Center (NPRC).  The appellant has not made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  There is no further assistance that would reasonably be expected to aid in deciding the claim.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits, including under the Filipino Veterans Equity Compensation Fund.  


FVEC Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  Nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, the record contains a certification in July 1951 from the NPRC in regard to a service connection claim that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Other documents submitted by the appellant include the appellant's discharge certificate from the Philippine Army, an Affidavit for Philippine Army Personnel dated in February 1946, certification from the General Headquarters of the Armed Forces of the Philippines Office of the Adjutant General dated in January 2000, an affidavit received in September 2000 from a physician who claims to have treated the appellant during his Philippine Army service, a Philippine military affidavit received in December 2005, Philippine service record authenticated in November 2005, a joint affidavit from the appellant's neighbors dated in June 2006, a document from the Philippine Red Cross received in January 2007, and a February 2006 letter from the Adjutant General's office of the Armed Forces of the Philippines supporting the appellant's assertion that he served in the USAFFE.  

The RO twice submitted the appellant's information to the NPRC for verification in regard to his FVEC claim.  The response from NPRC in June 2009 and January 2011 was that the subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

The appellant has made several assertions regarding his claim.  Primarily, he has asserted that the information held by the NPRC is not accurate.  He also points to the documents set out above, many of which mention service in the USAFFE.  In his notice of disagreement, he asserted that he was actually inducted by an American officer.  The Board reiterates that the documents submitted by the appellant were forwarded to NPRC.  The fact of the appellant's wartime service is not in doubt; however, the NPRC has certified that the appellant did not have the requisite service for FVEC entitlement.  Regardless of the information contained in 

the documents submitted by the appellant, which are not U.S. government records, but records of the government of the Philippines, the NPRC verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  


ORDER

Legal eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


